[Cite as Gaines v. State, 2012-Ohio-93.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97412



                                           EDDIE GAINES
                                                                RELATOR

                                                   vs.

                                       STATE OF OHIO
                                                                RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 449046
                                            Order No. 450951


        RELEASE DATE: January 9, 2012
FOR RELATOR

Eddie Gaines, pro se
Inmate #591-362
Marion Correctional Inst.
M.C.C. Camp
P. O. Box 57
Marion, OH 43302

ATTORNEY FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




SEAN C. GALLAGHER, J.:

      {¶ 1} Relator, Eddie Gaines, is the defendant in State v. Gaines, Cuyahoga Cty.

Court of Common Pleas Case Nos. CR-535214, 537607, and 537680. Gaines avers in

the body of his complaint that the prosecuting attorney – who is the de facto respondent –

is “removing money” from his prison account. Complaint, ¶3. He requests that this

court issue a writ of mandamus to prevent the prosecuting attorney from removing funds

from his prison account to pay outstanding court costs in the underlying criminal cases

and to return to him funds that have already been removed.

      {¶ 2} The prosecuting attorney has filed a motion for summary judgment. For
the reasons stated below, we grant respondent’s motion for summary judgment and deny

the request for relief in mandamus.

       {¶ 3} Gaines argues that two federal district court cases, Clay v. Fisher, 584

F.Supp. 730 (S.D.Ohio 1984) followed in Hutchinson v. Cox, 784 F.Supp. 1339

(S.D.Ohio 1992), require granting relief in mandamus. In both Henderson v. State, 8th

Dist. No. 97042, 2011-Ohio-5679, and Collins v. State, 8th Dist. No. 97111,

2011-Ohio-4964, the relators requested the same relief based on the same rationale. We

rejected the relator’s arguments in Henderson and Collins after noting that the federal

cases involved civil actions, not criminal convictions, and observing that statutory

provisions and case law authorize “the department of rehabilitation and correction to

apply funds in a prisoner’s account to a court judgment without proceedings in aid of

execution.” Henderson, supra, at ¶ 11.

       {¶ 4} Gaines requests the same relief as Collins and Henderson and asserts the

same rationale. In light of our holding in Collins and Henderson, therefore, we hold that

Gaines has failed to state a claim in mandamus upon which relief can be granted.

       {¶ 5} Additionally, as was the case in Collins and Henderson, the complaint is

defective. Gaines has not included the addresses of the parties as required by Civ.R.

10(A) and did not caption the case as on relation of the state as required by R.C. 2731.04.

 He also did not name the proper respondent in the caption.

       {¶ 6} “Relator also did not comply with R.C. 2969.25(C), which requires that an

inmate file a certified statement from his prison cashier setting forth the balance in his
private account for each of the preceding six months. This also is sufficient reason to

deny the mandamus, deny indigency status, and assess costs against the relator.”

(Citations deleted.) Stadmire v. Donnelly, 8th Dist. 97156, 2011-Ohio-6481, at ¶ 5.

      {¶ 7} Accordingly, respondent’s motion for summary judgment is granted.

Relator to pay costs. The clerk is directed to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).




      Writ denied.




SEAN C. GALLAGHER, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
LARRY A. JONES, J.